FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                            FOR THE TENTH CIRCUIT                              January 6, 2021
                        _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 MAJOR HUDSON, III,

       Petitioner - Appellant,

 v.                                                           No. 20-6140
                                                       (D.C. No. 5:01-CV-00258-G)
 RICK WHITTEN,                                                (W.D. Okla.)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY ∗
                   _________________________________

Before BRISCOE, KELLY, and EID, Circuit Judges.
                  _________________________________

       Major Hudson, III, an Oklahoma prisoner proceeding pro se, 1 seeks to appeal the

district court’s dismissal of his Fed. R. Civ. P. 60(b) motion as an unauthorized second or

successive 28 U.S.C. § 2254 petition. We deny Hudson’s request for a certificate of

appealability (COA) and dismiss this matter.

       In 1998, an Oklahoma state court jury convicted Hudson on charges of first-degree

burglary, first-degree rape, child abuse, and threatening a witness. The Oklahoma Court



       ∗
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Hudson appears pro se, we construe his filings liberally but do not serve
as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840
(10th Cir. 2005).
of Criminal Appeals affirmed on direct appeal. Hudson filed his first § 2254 petition

challenging his conviction in 2001. He claimed: “(1) admission of evidence of other

crimes denied him a fair trial; (2) the evidence was insufficient to support the

convictions; (3) defense counsel provided ineffective assistance of counsel at trial; (4) the

sentences were excessive; and (5) his appellate counsel provided ineffective assistance on

his direct appeal.” Hudson v. Saffle, 30 F. App’x 823, 824 (10th Cir. 2002). The district

court denied relief on the merits, and this court denied his request for a COA. In 2016,

Hudson sought authorization to file a second or successive § 2254 petition, but we denied

authorization.

       In 2019, Hudson again sought authorization to file a second or successive § 2254

petition. He hoped to bring two new claims for ineffective assistance of appellate

counsel. We again denied authorization. Undeterred, Hudson then filed a motion under

Fed. R. Civ. P. 60(b)(6) in the district court seeking to amend his 2001 § 2254 petition to

include the two claims for ineffective assistance of appellate counsel that we denied him

authorization to file. 2 The district court concluded that because the motion sought “to


       2
         Hudson entitled his pro se filing a “Motion to Recall Mandate.” R. at 29
(capitalization omitted). The motion invoked, as “rel[e]vant authorities,” both
Fed. R. Civ. P. 15(c)(1)(B) and Fed. R. Civ. P. 60(b)(6). Id. at 32. “But the motion was
filed after judgment, and we have held that once judgment is entered, the filing of an
amended complaint [under Fed. R. Civ. P. 15] is not permissible until judgment is set
aside or vacated pursuant to Fed. R. Civ. P. 59(e) or 60(b).” United States v. Nelson,
465 F.3d 1145, 1148 (10th Cir. 2006) (internal quotation marks omitted). Hudson
contends on appeal that he brought his motion “under Rule 60(b)(6)’s catch[-]all
provision.” Aplt. Combined Opening Br. at 2. We construe it accordingly. See Nelson,
465 F.3d at 1148 (“Because [the defendant] was proceeding pro se, we will construe his
motion liberally, and treat it as a combination of a motion to set aside judgment
under Rule 60(b) . . . and a motion to then amend under Rule 15.” (citation omitted)).
                                              2
present claims based upon a denial of [Hudson’s] constitutional right to effective

assistance of appellate counsel,” it “must be treated as a second or successive habeas

petition.” R. at 75–76 (citing Spitznas v. Boone, 464 F.3d 1213, 1216 (10th Cir. 2006)).

The district court dismissed Hudson’s motion for lack of jurisdiction as an unauthorized

second or successive § 2254 petition and in the process expressly declined to transfer the

motion to this court for possible authorization. See In re Cline, 531 F.3d 1249, 1252

(10th Cir. 2008) (per curiam) (“When a second or successive § 2254 or § 2255 claim is

filed in the district court without the required authorization from this court, the district

court may transfer the matter to this court if it determines it is in the interest of justice to

do so under [28 U.S.C.] § 1631, or it may dismiss the motion or petition for lack of

jurisdiction.”).

       The district court correctly construed Hudson’s motion as a second or successive

habeas petition. See Spitznas, 464 F.3d at 1215 (“[A] 60(b) motion is a second or

successive petition if it in substance or effect asserts or reasserts a federal basis for relief

from the petitioner’s underlying conviction.”). Hudson therefore must obtain a COA

before he can appeal the district court’s dismissal of the motion. See 28 U.S.C.

§ 2253(c)(1)(A); United States v. Harper, 545 F.3d 1230, 1233 (10th Cir. 2008)

(construing 28 U.S.C. § 2255 and holding “that § 2253 requires [a] petitioner to obtain

a COA before he or she may appeal” from “the district court’s dismissal of an

unauthorized . . . motion”).

       To obtain a COA, Hudson must make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Because the district court’s ruling rested

                                                3
on procedural grounds, Hudson must show “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).

Hudson has not met this burden.

       “Before a petitioner may file a second or successive 28 U.S.C. § 2254 petition in

the district court, he must successfully apply to this court for an order authorizing the

district court to consider the petition.” Spitznas, 464 F.3d at 1215 (citing 28 U.S.C.

§ 2244(b)(3)). We rejected Hudson’s application for authorization to file his motion.

The district court therefore correctly concluded that it lacked jurisdiction to consider

Hudson’s motion. See Cline, 531 F.3d at 1251 (“A district court does not have

jurisdiction to address the merits of a second or successive . . . § 2254 claim until this

court has granted the required authorization.”).

       Because reasonable jurists could not debate the correctness of the district court’s

procedural ruling, we deny Hudson’s application for a COA and dismiss this matter. We

deny Hudson’s motion to proceed on appeal without prepayment of costs or fees because

he failed to show “the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502,

505 (10th Cir. 1991).


                                               Entered for the Court
                                               Per Curiam



                                              4